                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                   CRIMINAL NO: 18-112

                              v.                               SECTION: “T”(4)

    WILLIAM B. “BART” HUNGERFORD, JR.
    TIMOTHY O. MILBRATH


                                             ORDER

        Before the Court is a Motion for Judgment of Acquittal or, Alternatively, for a New Trial

filed on behalf of defendant, Timothy O. Milbrath,1 and adopted by co-defendant, William B.

“Bart” Hungerford, Jr. 2 The United States of America has filed an opposition.3 For the following

reasons, the Motion for Judgment of Acquittal or, Alternatively, for a New Trial4 is DENIED.



                                        BACKGROUND

        Timothy O. Milbrath (“Milbrath”) and William B. “Bart” Hungerford, Jr. (“Hungerford”)

were charged with conspiracy to commit wire fraud and mail fraud, conspiracy to commit

immigration fraud, conspiracy to launder monetary instruments, and six counts of wire fraud.5

After a three-week trial, the jury found Hungerford and Milbrath guilty on all counts. At trial, the

Government presented evidence detailing Hungerford and Milbrath’s operation of the New

Orleans Mayor’s Office of Economic Development Regional Center (“New Orleans Regional

Center”) on behalf of the City of New Orleans. Hungerford and Milbrath operated the New Orleans

Regional Center through their company, NobleOutReach, LLC. The New Orleans Regional Center


1
  R. Doc. 184.
2
  R. Doc. 186.
3
  R. Doc. 191.
4
  R. Doc. 184.
5
  R. Doc. 39.

                                                 1
was intended to attract immigration investors seeking to qualify for an EB-5 visa. The EB-5 visa

program is administered by U.S. Citizenship and Immigration Service (“USCIS”) and permits an

immigrant to qualify for a permanent green card if he invests $500,000.00 in a targeted

employment area and creates or preserves 10 American jobs. In total, the Government produced

evidence showing that 31 investors invested a total of $15.5 million in the defendant’s fund,

NobleRealEstateFund, LP, with the understanding that their money would be invested in New

Orleans-based companies. The investors paid the defendants an additional $1,570,000.00 in

service fees to manage their funds.

           The Government presented evidence that the defendants funneled all $15.5 million into

companies that they owned without disclosing these facts to investors. Hungerford and Milbrath

used their companies to pay themselves and their spouses over $9.3 million from investor funds.

They also used investor funds to pay employees in Maryland who did work for the defendants’

personal companies. None of the immigrant investors qualified for a permanent green card, and

none of the investors received any of their money back from the defendants. The Government also

presented evidence that Hungerford and Milbrath defrauded another non-immigrant investor of

$1,000,000.00. In total, investors lost a total of $18,070,000.00 in Hungerford and Milbrath’s

scheme.

           The defendants have now filed a Motion for Judgment of Acquittal or, Alternatively, for a

New Trial6 contending they are entitled to acquittal due to lack of evidence regarding the

conspiracy charges and wire fraud charges. Alternatively, the defendants claim that the jurors’

apparent confusion regarding their instructions mandates a new trial.




6
    R. Doc. 184.

                                                   2
                                               LAW AND ANALYSIS

        A motion for judgment of acquittal under Federal Rule of Criminal Procedure 29 “is a

challenge to the sufficiency of the evidence to sustain a conviction.”7 When considering the

sufficiency of the evidence, the court must determine whether “a rational jury, viewing the

evidence in the light most favorable to the prosecution, could have found the essential elements of

the offense to be satisfied beyond a reasonable doubt.”8 The court determines “only whether the

jury made a rational decision, not whether its verdict was correct on the issue of guilt or

innocence.”9 “[I]f the fact finder was presented with sufficient evidence to support the verdict

reached, that verdict must be upheld.”10 “All reasonable inferences which tend to support the

Government’s case must be accepted. Any conflicts in the evidence must be resolved in the

Government’s favor.”11

        1. Criminal Conspiracy

        Defendants were convicted of three counts which required proof of a conspiracy: (1)

conspiracy to commit wire fraud and mail fraud, (2) conspiracy to commit immigration fraud, (3)

conspiracy to launder monetary instruments.12 Defendants contend the evidence presented at trial

focused predominantly on the time-barred charges concerning NOR’s operations from 2006 to

2012, and never addressed whether defendants entered any conspiracy or agreement to violate the

mail fraud, wire fraud, immigration fraud, or money laundering statutes.




7
  United States v. Brown, 2012 WL 273163, at *2 (W.D. La. Jan. 26, 2012) (citing United States v. Uvalle-Patricio,
478 F.3d 699, 701 (5th Cir. 2007)).
8
  United States v. Miles, 360 F.3d 472, 476 (5th Cir. 2004).
9
  United States v. Dean, 59 F.3d 1479, 1484 (5th Cir. 1995) (citations omitted).
10
   United States v. Lucio, 428 F.3d 519, 522 (5th Cir. 2005). See also United States v. Mack, 2016 WL 740280, at *1
(M.D. La. Feb. 24, 2016).
11
   United States v. Burns, 597 F.2d 939, 940–41 (5th Cir. 1979) (citations omitted).
12
   R. Doc. 39.

                                                         3
         To establish a conspiracy, the Government must prove “an agreement between two or more

persons to pursue an unlawful objective” and “the defendant’s knowledge of the unlawful objective

and voluntary agreement to join the conspiracy[.]”13 “Direct evidence of a conspiracy is

unnecessary; each element may be inferred from circumstantial evidence.”14 “[T]he government

does not need to show that the conspiratorial agreement was explicit or formal—proof of a tacit

agreement is sufficient.”15

         The Court finds that the Government presented sufficient evidence to support the jury’s

finding that Defendants were involved in a conspiracy. The testimony of the Government’s witness

and the documentation introduced into evidence supported a finding of an ongoing conspiracy

from 2006 through 2016. The Government introduced emails between Hungerford and Milbrath

into evidence showing Defendant’s discussion of their plans of getting immigrant investors in and

signing up promoters and Defendant’s discussion of working well as a team in convincing

immigrant investors to move forward on actual investing. Witnesses testified that the Defendants

were partners. Several NobleOutReach employees testified that Hungerford and Milbrath were the

principals, and that at least one of them reviewed each document before it left the office. The

testimony supported that Hungerford handled the business side, while Milbrath’s job was investor

relations. Bank records introduced into evidence showed that Defendants were both signatories on

all the bank accounts for each LLC in the NobleOutReach umbrella. Based on the emails

introduced into the record and the testimony by the witnesses at trial, the Court finds the jury was




13
   United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019).
14
   United States v. Garza–Robles, 627 F.3d 161, 168 (5th Cir. 2010) (citation omitted).
15
   United States v. Freeman, 434 F.3d 369, 376 (5th Cir. 2005).

                                                          4
presented with sufficient evidence to support the jury’s finding of a conspiracy between

Defendants.

         2. Wire Fraud

         Defendants contend the Government failed to prove beyond a reasonable doubt that they

committed wire fraud because the emails underlying Counts 4 though 8 are not part of executing

any fraud scheme and the wire transfer in Count 9 occurred long after the alleged fraud scheme.16

First, Defendants claim the fraud scheme alleged in this case occurred years before the wires

underlying Counts 4 through 8. Second, Defendants assert that the 2016 wire alleged in Count 9

was remote in time and inessential to the alleged fraud scheme.

         To prove wire fraud, the Government must prove: (1) a scheme or artifice to defraud; (2)

material falsehoods; and (3) the use of interstate wires in furtherance of the scheme.17 Violation of

the wire-fraud statute requires the specific intent to defraud, i.e., a “conscious knowing intent to

defraud.”18 The wire “need not be an essential element of the scheme”; rather, “[i]t is sufficient for

the [wire] to be incident to an essential part of the scheme or a step in [the] plot.”19 An interstate

wiring is in furtherance of the scheme where it is “used to further and perpetuate a scheme

involving a series of continual frauds, rather than a ‘one shot’ deception, so that the perpetrator is

not indifferent to the fact of who discovers the scheme or bears the loss.”20 Additionally,

“[c]ommunications that occur after initial purchase into the fraudulent scheme, designed to lull the

victim into a false sense of security, postpone inquiries or complaints, or make the transaction less

suspect[,] are mailings in furtherance of the scheme.”21


16
   R. Doc. 184-1.
17
   United States v. Brooks, 681 F.3d 678, 700 (5th Cir.2012) (citations omitted).
18
   United States v. Reyes, 239 F.3d 722, 736 (5th Cir.2001).
19
   United States v. Barraza, 655 F.3d 375, 383 (5th Cir. 2011) (quoting Schmuck v. United States, 489 U.S. 705,
710-11 (1989)).
20
   United States v. Mills, 199 F.3d 184, 189 (5th Cir. 1999) (citing Schmuck v. United States, 489 U.S. 705 (1989)).
21
   United States v. Phipps, 595 F.3d 243, 246–47 (5th Cir. 2010) (citation and quotation marks omitted).

                                                          5
        The Court finds that the evidence at trial provided adequate basis for the jury to conclude

that the interstate wirings were in furtherance of a continuous series of frauds. The Government

introduced evidence establishing that Defendant’s scheme developed and continued over several

years by continuing to try to bring in investors and hide the nature of the investment fund. The

Government showed the jury a promotional video created by Defendants used to continue to lure

in investors and introduced documentation showing the Defendants falsified statements to avoid

detection in 2013. Defendants took steps to keep a false New Orleans office address by leasing a

UPS box on Claiborne Avenue in April 2013. The interstate bank wiring in Count 9 permitted the

defendants to gain control of investor funds. The Government produced evidence to show that

Defendants wrote themselves checks in 2016 from proceeds of the sale of the Maurepas Food

restaurant which was originally purchased with investor funds. The bank wiring, therefore, allowed

Defendants to gain control over investors’ funds. Accordingly, the Court finds that the Government

produced evidence sufficient to support the jury’s verdict on Counts 4 through 9.

        3. Motion for a New Trial

        The defendants move the court for a new trial based on “the interest of justice” on the basis

that the Court’s response to juror questions inadequately cleared any confusion.22 The Fifth Circuit

holds that “the trial court should not grant a motion for new trial unless there would be a

miscarriage of justice or the weight of evidence preponderates against the verdict.”23 A motion for

new trial “is addressed to the discretion of the court, which should be exercised with caution, and

the power to grant a new trial ... should be invoked only in exceptional cases[.]”24 “When a

deliberating jury expresses confusion and difficulty over an issue submitted to it, the trial court's


22
   R. Doc. 184.
23
   United States v. Wall, 389 F.3d 457, 466 (5th Cir. 2004).
24
   United States v. Scroggins, 485 F.3d 824, 831 (5th Cir. 2007) (quoting United States v. Robertson, 110 F.3d 1113,
1120 n. 11 (5th Cir. 1997)).

                                                         6
task is to clear that confusion away with concrete accuracy.”25 “A trial judge, of course, enjoys

wide latitude in deciding how to respond to such questions.”26 The Fifth Circuit’s jurisprudence

asks “whether the court's answer was reasonably responsive to the jury's question and whether the

original and supplemental instructions as a whole allowed the jury to understand the issue

presented to it.”27 “If, in response to a jury question, the trial court directs the jury's attention to

the original instructions, the response will be deemed sufficient if the original charge is an accurate

statement of the law.”28

         Defendants contend the jury was clearly confused and that the Court was unable to provide

further specificity to clarify the instructions. The jury asked a question regarding whether any of

the Fund’s immigrant investors had received Requests for Evidence in connection with any I-526

applications that were later denied by USCIS. With the agreement of all parties, the Court

responded that there was no such evidence of RFEs for a denied I-526 in the record. The jury

submitted three inquiries regarding the elements of wire fraud. The jury asked whether the wire

fraud alleged in Count 9 relied upon on the emails sent in Counts 4 through 8 and what Counts 4

through 8 were “about” – whether the offense relied on the “location of the email… or the contents

of the email…”. With the agreement of all parties, the Court referred the jury to the instructions

previously given. Finally, the jury wrote, “We have looked @ cause on pg 33 – confused!! Can

you better explain the underlined section? Or can we talk?” With the agreement of all parties, the

Court responded, “I am sorry, but you must rely upon your own understanding of the instructions.”

The Court used pattern instructions and consistently directed the jury back to those instructions.




25
   United States v. Stevens, 38 F.3d 167, 170 (5th Cir. 1994).
26
   Id.
27
   See United States v. Duvall, 846 F.2d 966, 977 (5th Cir. 1988).
28
   United States v. Marshall, 283 F. App’x 268, 279 (5th Cir. 2008) (citing United States v. Arnold, 416 F.3d 349,
359 n. 13 (5th Cir. 2005)).

                                                          7
Neither party objected to the Court’s answers, and Defendants do not argue that there were any

incorrect statements of the law. Thus, the Court finds the motion for new trial should be denied.



                                            CONCLUSION

           For the foregoing reasons, the Motion for Judgment of Acquittal or, Alternatively, for a

New Trial29 is DENIED.

                    New Orleans, Louisiana, on this 14th day of April, 2020.




                                                          GREG GERARD GUIDRY
                                                        UNITED STATES DISTRICT JUDGE




29
     R. Doc. 184.

                                                   8
